Citation Nr: 1029996	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  09-45 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert Morales, Law Clerk


INTRODUCTION

The Veteran served on active military duty from October 1981 to 
February 1985 and from December 1995 to August 1998 in the U.S. 
Army.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Augusta, 
Maine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has filed a claim for entitlement to service 
connection for a heart condition.  In order to establish service 
connection for a claimed disorder, it must be shown, inter alia, 
that there is a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Here, the Veteran was diagnosed with a heart murmur 
in July 1999 during VA treatment.  As the Veteran's last period 
of active military service ended in August 1998, a heart 
condition that manifested at this time would be presumed to have 
been incurred in service.  38 C.F.R. §§ 3.307(a), 3.309(a).  
Also, the Veteran has submitted private medical records that show 
that he complained of tightness in his chest in June 1997 and 
heartburn (prior to eating) in October 1997.  However, the Board 
cannot relate any of these symptoms to the current heart 
condition because this would require medical expertise which the 
Board does not possess.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); see also Kelly v. Brown, 7 Vet. App. 471, 474 
(1995).  Therefore, a medical opinion is required before the 
claim can be properly adjudicated on the merits.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 173 (1991) (emphasizing that 
adjudicators cannot rely on their own unsubstantiated judgments 
in resolving medical questions).

In February 2010, the Veteran's private osteopathic physician 
concluded that "it is more likely than not that the sclerotic 
aortic valve conditions are directly related to the injuries [the 
Veteran] incurred in service or aggravated by the service 
connected condition."  Although, the osteopathic physician 
claims to have based his conclusion on a review of his current 
treatment records and the in-service medical treatment records, 
he did not explain the basis of his conclusion.  Without a fully 
articulated, well-reasoned conclusion, the Board finds this 
medical opinion to be inadequate.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 
120, 125 (2007).  Thus, the Board cannot decide the present case 
based on this medical opinion.

Under VA's duty to assist, VA must provide the Veteran with a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, or 
disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service, but (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).  Here, the 
Veteran has been diagnosed with sclerotic aortic valve conditions 
which may possibly have been noted during service.  However, 
there is insufficient medical evidence on file for VA to render a 
decision on the claim.  Therefore, VA must provide a medical 
examination to the Veteran in connection to his claim.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a medical 
examination for a heart condition in 
accordance with applicable procedures.  
The claims folder must be made available 
to the examiner in conjunction with this 
examination.  The Veteran must be provided 
proper notice of the date and time of the 
scheduled examination.  After reviewing 
the claims file and examining the Veteran, 
the examiner should offer an opinion as to 
whether any heart condition identified is 
at least as likely as not related to his 
active duty service or any incident 
therein or was manifested within a year of 
August 12, 1998.  All opinions and 
conclusions expressed must be supported by 
a detailed rationale.  If the examiner 
determines that a medically-sound opinion 
cannot be reached without resorting to 
mere speculation, it is requested that an 
explanation as to why that is so be 
included.
2.	Thereafter, readjudicate the Veteran's 
claim.  If the benefits sought are not 
granted, then the Veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


